UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY DALE CROCKETT, a/k/a Timothy Howard
Crockett, a/k/a Timothy Dale Neill, a/k/a
Timothy Dwayne Pope, Jr.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-98-798)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Dale Crockett, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Timothy Dale Crockett appeals the district court’s order

denying his request to modify the conditions of his supervised

release by delaying his restitution payments until his supervised

release period commences.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See United States v. Crockett, No. CR-98-798

(D.S.C. Nov. 14, 2003). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -